 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4       JOHN TURNER,                                           Case No.: 2:19-cv-00493-JAD-CWH
 5             Petitioner                                   Order Granting Motion for Clarification of
                                                             Petition; Directing Petitioner to File an
 6       v.                                                             Amended Petition
 7       TIMOTHY FILSON, et al.,                                          [ECF No. 12]
 8             Respondents
 9
10            Petitioner John Turner challenges his 2016 state court conviction for child abuse and
11 endangerment. 1 Respondents move under Rule 2(c)(4) of the Rules Governing Section 2254
12 Cases in the United States District Courts for an order directing petitioner to file a legible
13 petition. 2 Because the rule requires petitions to be either typewritten or legibly handwritten, and
14 Turner’s handwriting is not legible, I grant the motion and direct Turner to file a fully legible
15 version of his petition. Turner is cautioned that this is not an opportunity to amend or change
16 anything in his petition, just a chance to type or rewrite what he has already filed to make it
17 possible for the court and respondents to read it.
18            IT IS THEREFORE ORDERED that respondents’ motion [ECF No. 12] is GRANTED.
19 Turner has until July 8, 2019, to refile his petition after either typing it or rewriting it in a more
20 legible fashion. If Turner does not file a legible version of the petition by July 8, 2019, this
21 case will be dismissed without prejudice and without further prior notice.
22            IT IS FURTHER ORDERED that respondents’ deadline to answer the petition is
23 VACATED; respondents are not required to respond to the petition or any amended
24 petition until further order of this court.
25            Dated: June 6, 2019                       _________________________________
                                                                   _________ ________
                                                                                   _______
26                                                      U.S. Districtt Ju
                                                                       Judge
                                                                        uddgge Jenn
                                                                               Jennifer
                                                                                   nif
                                                                                    i err A
                                                                                          A. Dorsey
     1
27       ECF No. 1-1 at 1–2.
     2
28       ECF No. 12.

                                                        1
